Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Group I, claims 1, 9, 28, 40, 47, 51, 55, 100, 112, 124-126, 135-137, 153-154, and 158-160 are drawn to a compound of general formula (I), a pharmaceutical composition comprising the compound of claim 1 and a pharmaceutically acceptable carrier, and a method of inhibiting one or more both EHMT1 and EHMT2 or method of treating an EHMT-mediated disorder, the method comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1. 
 
II.	Group II, claims 1, 9, 28, 40, 112, 124, 153-154, and 158-160 are drawn to a compound of general formula (II), a pharmaceutical composition comprising the compound of claim 1 and a pharmaceutically acceptable carrier, and a method of inhibiting one or more both EHMT1 and EHMT2 or method of treating an EHMT-

III.	Group III, claims 1, 9, 28, 40, 112, 124-126, 135-137, 153-154, and 158-160 are drawn to a compound of general formula (III), a pharmaceutical composition comprising the compound of claim 1 and a pharmaceutically acceptable carrier, and a method of inhibiting one or more both EHMT1 and EHMT2 or method of treating an EHMT-mediated disorder, the method comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1. 

The inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the claims are directed to multiple compounds of divergent formulae and to multiple processes of use.

	An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1).  With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  

	The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the 

In this instant application, the claims recite multiple formulae I, II, and III and multiple processes.  As a result, this national stage application which contains claims to different processes of invention is considered to lack unity of invention since according to 37 C.F.R. 1.475, a national stage application is considered to have unity if the claims are drawn to a category of invention containing a product, a process of making said product and a use of said product..  
In conclusion, there is a lack of unity of inventions, and therefore restriction for examination purposes as indicated is proper.

Species Election

This application contains claims directed to more than one species of the generic invention.  These species possess divergent structures which would cause them to possess contrasting physical and chemical properties (see formula I vs. formula II vs. formula III).  Thus, these species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  


The species are as follows: 
For Group all groups: 
1)	Applicant is required to elect a particular compound of formula (I), formula (II), or formula (III) to be utilized in the instant inventions. Alternatively, applicant may elect a particular compound of formula (I) delineated in the specification, table 1 or table 1A.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

No telephone call was made due to the complexity of the

 election/restriction.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/17/2021